This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 BARRIE LEE DERRINGER,

 3          Petitioner-Appellee,

 4 v.                                                                            NO. 32,113

 5 DAVID BRIAN DERRINGER,

 6          Respondent-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Alisa Ann Hadfield, District Judge


 9 Alain Jackson
10 Albuquerque, NM

11 for Appellee

12 David Derringer
13 Albuquerque, NM

14 Pro Se Appellant


15                                 MEMORANDUM OPINION

16 KENNEDY, Judge.
 1        David Derringer (Respondent) appeals from the district court’s “Minute Order

 2 and Bifurcated Decree of Divorce.” We issued a calendar notice proposing to dismiss

 3 the appeal for lack of a final order. Respondent has filed a memorandum in

 4 opposition to our calendar notice. Respondent has also filed an emergency motion to

 5 dismiss the petition for divorce and the order of protection entered by the district court

 6 or, in the alternative, stay the proceedings, order the district judge to recuse herself,

 7 and remove the district judge from the bench. We have considered Respondent’s

 8 arguments, and we are not persuaded by them. We dismiss the appeal.                As we

 9 explained in our calendar notice, the decree entered by the district court grants the

10 parties a divorce, but reserves all other issues. The decree is not final for purposes of

11 appeal. The decree does not include an express determination that there is no just

12 reason for delay as required by Rule 1-054(B)(1) NMRA. The decree contains no

13 decretal language indicating that the district court intended for the order to be final

14 and appealable. See High Ridge Hinkle Joint Venture v. City of Albuquerque, 119

15 N.M. 29, 37, 888 P.2d 475, 483 (Ct. App. 1994). The decree does not determine all

16 issues of law and fact, or dispose of the case to the fullest extent possible. Kelly Inn

17 No. 102, Inc. v. Kapnison, 113 N.M. 231, 236, 824 P.2d 1033, 1038 (1992). Because

18 the decree is not a final order and is therefore not appealable, we dismiss

19 Respondent’s appeal. Our appellate jurisdiction is limited to appeals that are timely



                                               2
1 filed from final decisions, orders, or judgments. See State v. Lohberger, 2008-NMSC-

2 033, ¶ 19, 144 N.M. 297, 187 P.3d 162. We have no jurisdiction over this case.

3 Therefore, we need not address Respondent’s emergency motion.

4       For the reasons discussed in this Opinion and in our calendar notice, we dismiss

5 Respondent’s appeal.

6       IT IS SO ORDERED.



7                                               _______________________________
8                                               RODERICK T. KENNEDY, Judge


9 WE CONCUR:



10 _________________________________
11 CELIA FOY CASTILLO, Chief Judge



12 _________________________________
13 LINDA M. VANZI, Judge




                                            3